Citation Nr: 0947831	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  09-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of eligibility to Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant seeks recognition as the surviving spouse of a 
Veteran for VA death benefit eligibility purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks recognition as the surviving spouse of a 
Veteran for VA death benefit eligibility purposes.  She 
contends that her spouse was a Philippine Veteran who was 
wounded in combat during World War II.  It is also claimed 
that the claimed Veteran had service with the United States 
Armed Forces of the Far East (USAFFE).

In connection with a previously denied claim in December 
2003, the appellant submitted the following evidence:  

1) a June 1945 document from an Evacuation 
Hospital, Office of the Registrar, listing the 
claimed Veteran as being on convalescent furlough 
for guerilla due to a shell fragment wound (SFW);
2) a May 1946 Affidavit for Philippine Army 
Personnel reporting the claimed Veteran's service 
as a "Civilian guerilla" during World War II and 
with the USAFFE from April 27-30, 1946.  This 
document also reflects an award of the Philippine 
Liberation Ribbon and having incurred a combat 
related wound in June 1945; 
3) a May 1946 Discharge Information Slip issued 
by the 86th Infantry Division Area Command of the 
Philippine Army (PA);
4) a May 1946 discharge of responsibility 
certification issued by the Headquarters "F" 
Company of the 2nd Battalion of the 1st Tarlac 
Regiment listing the claimed Veteran as having 
served as a Private 1st Class;
5) a May 1946 Affidavit issued by the Commanding 
Officer of the 2nd Battalion, 1st Tarlac Regiment 
certifying that the claimed Veteran had been 
enlisted and inducted into said military unit in 
August 1945;
6) a May 1946 document issued by the Philippine 
Army certifying that the claimed Veteran was 
honorably discharged from active service with the 
"F" Company, 2nd Battalion, Tarlac Regiment, 
having had continuous service since August 1943;
7) a November 1980 record entitled "VERIFIED 
VETERAN OF WORLD WAR II";
8) an October 1995 certification issued by the 
General Headquarters of the Armed Forces of the 
Philippines reflecting the claimed Veteran's 
guerilla (Grla) status during WWII; and
9) statements from the appellant and her son 
indicating that the claimed Veteran had 3 years 
of active military service wherein he incurred a 
gunshot wound to the neck.

In denying the claim in December 2003, a service department 
certification directed the RO to refer to a February 11, 1957 
report.  This report indicated that the appellant's spouse 
had no creditable service.  

Notably, a prior claims folder is reported as having been 
destroyed in 1996.

In connection with the current claim, the appellant 
highlighted the fact that the June 1945 Evacuation Hospital 
document listed a different last name for her spouse.  In 
September 2008, the RO submitted a request to recertify the 
claimed Veteran's service under this additional last name.  
However, the record does not reflect that a response was 
received.

As acknowledged by the RO, there is reason to believe that 
some information provided to the service department may be 
erroneous.  A recertification request by the RO has not been 
completed.  As such, the claim must be remanded as VA has a 
duty to recertify the claimed Veteran's service from the 
appropriate service department based upon the potentially 
misspelled name.  Laruan v. West, 11 Vet. App. 80, 82 (1998).

The Board further notes that, in Capellan v Peake, 539 F.3d 
1373 (Fed. Cir. 2008), the United States Court of Appeals for 
the Federal Circuit held that VA's duty to assist in 
verifying service extends to submitting to the service 
department evidence such as documents from Philippine 
military authorities as well as all relevant materials 
provided by the claimant.

A July 1992 letter from the U.S. Immigration and 
Naturalization Service reflects that the Department of the 
Army made certification determinations in March 1992 and June 
1992, which found no creditable service.  It appears that 
many, if not all, of the Philippine military documents 
submitted by the appellant in this case were reviewed.  
However, those determinations are not of record and the Board 
cannot conclude from the July 1992 letter which documents 
were provided to the service department.  As such, the Board 
finds that the recertification request shall also include all 
relevant documents submitted by the appellant, as required by 
Capellan.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel Records 
Center and make a new request for 
verification of the claimed Veteran's 
service (including the potentially 
misspelled last name identified in the 
June 1945 Evacuation Hospital document) 
which is based upon review of the 
following materials submitted by the 
appellant: 

a) the June 1945 document from an Evacuation 
Hospital, Office of the Registrar, listing 
the claimed Veteran as being on convalescent 
furlough for guerilla due to SFW;

b) the May 1946 Affidavit for Philippine Army 
Personnel reporting the claimed Veteran's 
service as a "Civilian guerilla" during 
World War II as well as military service in 
the USAFFE from April 27-30, 1946.  This 
document also reflects an award of the 
Philippine Liberation Ribbon and having 
incurred a combat related wound in June 1945; 

c) the May 1946 Discharge Information Slip 
issued by the 86th Infantry Division Area 
Command of the Philippine Army (PA);

d) the May 1946 discharge of responsibility 
certification issued by the Headquarters 
"F" Company of the 2nd Battalion of the 1st 
Tarlac Regiment listing the claimed Veteran 
as having served as a Private 1st Class in 
the "F" Company, 2nd Battalion;

e) the May 1946 Affidavit issued by the 
Commanding Officer of the 2nd Battalion, 1st 
Tarlac Regiment certifying that the claimed 
Veteran had been enlisted and inducted into 
said military unit in August 1945;

f) the May 1946 document issued by the 
Philippine Army certifying that the claimed 
Veteran was honorably discharged from active 
service with the "F" Company, 2nd Battalion, 
Tarlac Regiment, having had continuous 
service since August 1943;

g) the November 1980 record entitled 
"VERIFIED VETERAN OF WORLD WAR II";

h) the October 1995 certification issued by 
the General Headquarters of the Armed Forces 
of the Philippines reflecting the claimed 
Veteran's guerilla status during WWII; 

i) the statements from the appellant 
and her son indicating that the claimed 
Veteran had 3 years of active military 
service, having incurred a gunshot 
wound to the neck; and

j) the materials relating to the 
claimed Veteran's application to the 
U.S. Immigration and Naturalization 
Service.

2.  Thereafter, readjudicate the claim on 
appeal.  If any benefit on appeal remains 
denied, the appellant and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and the appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

